                            Case: 1:18-cv-07727 Document #: 1 Filed: 11/20/18 Page 1 of 1 PageID #:1
                                               CIVIL COVER SHEET
The civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by
law, except as provided by local rules of court. This form isrequired for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. (SEE
INSTRUCTIONS ON THE REVERSE OF THE FORM.)
   (a) PLAINTIFFS                                                                                          DEFENDANTS
          PEOPLE OF THE STATE OF ILLINOIS                                                                  BYIA BRUCE,

                                                                                                            In the Matter of the State Court Order to Compel Production of Social
                                                                                                            Security Information Against KERI CAPRARO in her Capacity as
  (b)    County of Residence of First Listed Plaintiff        Cook                                         County  of Residence of First Listed Defendant
                                                                                                            SOCIAL     SECURITY       ADMINISTRATION      Claims Technical Expert.
                          (EXCEPT IN U.S. PLAINTIFF CASES)                                                                      (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                               NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE
                                                                                                                      LAND INVOLVED.

  (c)    Attorney’
                 s (Firm Name, Address, and Telephone Number)                                              Attorneys (If Known)
      Joseph A. Hodal                                                                                     (for the Defendant Byia Bruce)
      Assistant State’s Attorney                                                                          J. Christopher Nolan
      Room 12B34                                                                                          Assistant Public Defender
      2650 South California Avenue                                                                        Amy P. Campanelli
II. BASIS OF JURISDICTION
      Chicago,  Illinois 60608                     (Place an “
                                                             X”in One Box Only)         III. CITIZENSHIP           OF PRINCIPAL PARTIES(Place an “X”in One Box for Plaintiff
                                                                                                          Public Defender
                                                                                             (For Diversity Cases Only)                              and One Box for Defendant)
      (773) 674-2700                                                                                      2650 South  California
                                                                                                                    PTF       DEF
                                                                                                                                 Avenue                             PTF         DEF
   1 U.S. Government                      3 Federal Question                                              7thState
                                                                                             Citizen of This  Floor       1      1  Incorporated or Principal Place        4      4
       Plaintiff                               (U.S. Government Not a Party)                              Chicago, Illinois 60608     of Business In This State
                                                                                                          (773) 674-3217
■ 2 U.S. Government                       4 Diversity                                          Citizen of Another State         2        2     Incorporated and Principal Place            5         5
         Defendant                             (Indicate Citizenship of Parties                             (for the Respondent KERI CAPRARO
                                                                                                                                         of Business in her capacity
                                                                                                                                                     In Another State as SOCIAL
                                               in Item III)                                                 SECURITY ADMINISTRATION employee only)
                                                                                               Citizen or Subject
                                                                                                            ErnestofY.
                                                                                                                    a Ling 3      3    Foreign Nation                          6     6
                                                                                                 Foreign Country
                                                                                                            Assistant United States Attorney
IV. NATURE OF SUIT                         (Place an “
                                                     X”in One Box Only)                                     219 South Dearborn Street
         CONTRACT                                             TORTS                            FORFEITURE/PENALTY                BANKRUPTCY
                                                                                                            Chicago, Illinois 60604                          OTHER STATUTES
   110 Insurance                       PERSONAL INJURY              PERSONAL INJURY                         (312) 353-5870 422 Appeal 28 USC 158
                                                                                                    610 Agriculture                                        400 State Reapportionment
   120 Marine                           310 Airplane                362 Personal Injury—           620 Other Food & Drug                                                 410 Antitrust
   130 Miller Act                       315 Airplane Product            Med. Malpractice           625 Drug Related Seizure          423 Withdrawal                      430 Banks and Banking
   140 Negotiable Instrument                Liability               365 Personal Injury —              of Property 21 USC 881           28 USC 157                       450 Commerce/ICC Rates/etc.
   150 Recovery of Overpayment          320 Assault, Libel &            Product Liability          630 Liquor Laws                                                       460 Deportation
     & Enforcement of Judgment              Slander                 368 Asbestos Personal          640 R.R. & Truck                 PROPERTY RIGHTS                      470 Racketeer Influenced and
   151 Medicare Act                     330 Federal Employers’          Injury Product             650 Airline Regs.                                                         Corrupt Organizations
                                                                                                                                     820 Copyrights
   152 Recovery of Defaulted                Liability                   Liability                  660 Occupational                                                      480 Consumer Credit
                                                                                                                                     830 Patent
       Student Loans (excl. vet.)       340 Marine                PERSONAL PROPERTY                     Safety/Health                                                    490 Cable/Satellite TV
                                                                                                                                     840 Trademark
   153 Recovery of Overpayment          345 Marine Product          370 Other Fraud                690 Other                                                             810 Selective Service
       of Veteran’s Benefits                Liability               371 Truth in Lending                                                                                 850 Security/Commodity/Exch.
   160 Stockholders’Suits               350 Motor Vehicle           380 Other Personal                   LABOR                      SOCIAL SECURITY                      875 Customer Challenge
   190 Other Contract                   355 Motor Vehicle               Property Damage                                                                                      12 USC 3410
                                                                                                   710 Fair Labor Standards          861 HIA (1395ff)
   195 Contract Product Liability           Product Liability       385 Property Damage                                                                                  891 Agricultural Acts
                                                                                                       Act                           862 Black Lung (923)
   196 Franchise                        360 Other Personal Inj.         Product Liability                                                                                892 Economic Stabilization Act
                                                                                                   720 Labor/Mgmt. Relations         863 DIWC/DIWW (405(g))
                                                                                                                                                                         893 Environmental Matters
       REAL PROPERTY                     CIVIL RIGHTS             PRISONER PETITIONS                                                 864 SSID Title XVI
                                                                                                                                                                         894 Energy Allocation Act
                                                                                                   730 Labor/Mgmt.Reporting          865 RSI (405(g))
                                                                                                                                                                         895 Freedom of Information Act
   210 Land Condemnation                441 Voting                   510 Motions to Vacate             & Disclosure Act
                                                                                                                                    FEDERAL TAX SUITS                    900 Appeal of Fee
   220 Foreclosure                      442 Employment                   Sentence                  740 Railway Labor Act
                                                                                                                                                                             Determination Under
   230 Rent Lease & Ejectment           443 Housing/                 Habeas Corpus:
                                                                                                                                    870 Taxes (U.S. Plaintiff                Equal Access to Justice
   240 Torts to Land                        Accommodations           530 General                   790 Other Labor Litigation
                                                                                                                                        or Defendant)                    950 Constitutionality of
   245 Tort Product Liability           444 Welfare                  535 Death Penalty
                                                                                                                                                                             State Statutes
   290 All Other Real Property          445 ADA—-Employment          540 Mandamus & Other          791 Empl. Ret. Inc.
                                                                                                                                    871 IRS—Third Party              ■   890 Other Statutory Actions
                                        446 ADA — Other              550 Civil Rights                  Security Act                     26 USC 7609
                                        440 Other Civil Rights       555 Prison Condition

                         (PLACE AN “
                                   X”IN ONE BOX ONLY)                                                                                                                             Appeal to District
V. ORIGIN                                                                                                             Transferred from                                            Judge from
   1    Original        ■   2    Removed from             3    Remanded from                 4 Reinstated or        5 another district             6 Multidistrict              7 Magistrate
        Proceeding               State Court                   Appellate Court                 Reopened               (specify)                      Litigation                   Judgment
VI. CAUSE OF ACTION                       (Enter U.S. Civil Statute under which you are filing and write       VII. PREVIOUS BANKRUPTCY MATTERS (For nature of
                                          a brief statement of cause.)                                         suit 422 and 423, enter the case number and judge for any associated
                                                                                                               bankruptcy matter perviously adjudicated by a judge of this Court. Use a
Removal of state court action against federal agency and federal                                               separate attachment if necessary)
employee under 28 U.S.C. sec. 1442(a).
VIII. REQUESTED IN                            CHECK IF THIS IS A CLASS ACTION                    DEMAND $                                    CHECK YES only if demanded in complaint:
                                                                                                                                                                              ■ No
    COMPLAINT:                                UNDER F.R.C.P. 23                                                                              JURY DEMAND:            Yes

                                 ■   is not a refiling of a previously dismissed action.
IX. This case
                                     is a refiling of case number                                  , previously dismissed by Judge
DATE                                                                 SIGNATURE OF ATTORNEY OF RECORD
        November 20, 2018
                                                                     s/Ernest Y. Ling, Assistant U.S. Attorney
